                                                                USDSSDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                 DOC#:---- ,- . -
UNITED STATES DISTRICT COURT                                     DATE FILED:   a/    -:,-{t4/
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   X


UNITED STATES OF AMERICA                                                      1<,'l.»1
                                                           PR<ELltvffl~AiJ ORDER OF
               - V. -                                      FORFEITURE/
                                                           MONEY JUDGMENT
GORDON FREEDMAN,
                                                           18 Cr. 217 (KMW)
                        Defendant.

----------------------------------                   X


               WHEREAS, on or about March 15, 2018, GORDON FREEDMAN, (the

"Defendant"), among others, was charged in three counts of an eight-count Indictment, 18 Cr. 217

(KMW) (the " Indictment"), with conspiracy to violate the· Anti-Kickback Statute, in violation of

Title 18, United States Code, Section 371 (Count One); violating the Anti-Kickback Statute, in

violation of Title 18, United States Code, Section 2 and Title 42, United States Code, Section

l 320a-7b(b)(l)(B) (Count Two); and conspiracy to commit Honest Services wire fraud, in

violation of Title 18, United States Code, Section 1349 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 982(a)(7), of any and all property, real and personal, that constitutes or is derived,

directly and indirectly, from gross proceeds traceable to the commission of the offenses charged

in Counts One and Two of the Indictment, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to the commission of the offenses

charged in Counts One and Two of the Indictment that the Defendant personally obtained;

               WHEREAS, the Indictment included a second forfeiture allegation as to Count

Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and all
property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offense charged in Count Three of the Indictment, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count Three of the Indictment that the Defendant personally

obtained;

               WHEREAS, on or about December 5, 2019, the Defendant was found guilty,

following a jury trial, of Counts One through Three of the Indictment;

               WHEREAS, the Government asserts that $308,600 in United States currency

represents (i) any and all property, real and personal, that constitutes or is derived from proceeds

traceable to the commission of the offenses charged in Counts One and Two of the Indictment,

that the Defendant personally obtained; and (ii) all property, real and personal, that constitutes or

is derived, directly or indirectly, from proceeds traceable to the commission of the offense charged

in Count Three of the Indictment, that the Defendant personally obtained;

               WHEREAS, the Government seeks a money judgment in the amount of $308,600

in United States currency, pursuant to (i) Title 18, United States Code, Section 982(a)(7), of all

property, real and personal, that constitutes or is derived, directly or indirectly, from proceeds

traceable to the commission of the offenses charged in Counts One and Two of the Indictment;

and (ii) Title 18, United States Code, Section 981 (a)(l)(C) and Title 28, United States Code,

Section 2461 (c), of any and all property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of the offense charged in Count Three of the Indictment; and

               WHEREAS, the Court finds that as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One through Three of the
Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.      As a result of the offenses charged in Counts One through Three of the

Indictment, of which the Defendant was found guilty, following a jury trial, a money judgment in

the amount of $308,600 in United States currency (the "Money Judgment"), representing the

amount of proceeds traceable to the offenses charged in Counts One through Three of the

Indictment that the Defendant personally obtained, shall be entered against the Defendant.

                2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, GORDON

FREEDMAN, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

                3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew ' s

Plaza, New York, New York 10007 and shall indicate the Defendant' s name and case number.

                4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property .

                5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.
               6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.


Dated: New York, New York
        July _J_, 2021
                                                     SO ORDERED:


                                                        (~1111,,(Hm(_
                                                     HONORABLE KIMBA M . WOOD
                                                     UNITED STATES DISTRICT JUDGE
